ORDER
PER CURIAM
Richard Leonard was found guilty as the result of a bench trial in the Circuit Court of St. Louis County of one count of first-degree assault, one count of first-degree robbery, and two counts of armed criminal action arising out of a drug deal turned shooting and theft. The trial court sentenced Leonard to four concurrent terms of life imprisonment. Leonard appealed his convictions in State v. Leonard, 460 S.W.3d 480 (Mo.App.E.D. 2015), and this Court affirmed. Leonard then filed a Rule 29.15 motion for post-conviction relief, which was denied without an evidentiary hearing. We now consider Leonard’s appeal of the motion court’s ruling.
Arguing that the motion court clearly erred in denying his Rule 29.15 motion without an evidentiary hearing, Leonard raises one point on appeal: that trial counsel rendered ineffective assistance because counsel should have requested that the trial court consider as lesser included offenses of first-degree assault the class C felony of second-degree assault or the class A misdemeanor of third-degree assault. Because the motion court did not clearly err in determining that Leonard’s ineffective assistance claim is refuted by the record and does not entitle him to relief or even an evidentiary hearing, we affirm. We have concluded that an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).